Citation Nr: 0408114	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  00-18 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran had verified active duty from August 1969 to 
December 1975.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal from an October 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
benefits sought on appeal.  

The October 1999 rating decision also granted service 
connection for residuals of a right knee injury and for PTSD, 
assigning a 10 percent evaluation for each disability.  The 
veteran appealed that decision with respect to the assigned 
ratings.  In a July 2001 decision, the Board denied an 
evaluation in excess of 10 percent for the veteran's right 
knee injury and granted a 30 percent evaluation for his PTSD.  
Therefore, these issues have been fully resolved and are no 
longer before the Board. 

The Board also remanded the issues involving service 
connection for hepatitis and for a skin disorder.  That 
development has been accomplished, and the case is once again 
before the Board for review. 

In March 2001, the veteran and his wife testified at a 
hearing before the undersigned Veterans Law Judge.  In a May 
2001 letter, however, the Board informed the veteran that the 
tape of his hearing had been damaged to the extent that a 
hearing transcript could not be made.  The Board then 
afforded the veteran an opportunity for another hearing.  In 
a May 2001 statement, the veteran indicated that he did not 
wish to appear at another hearing and asked that his case be 
considered on the evidence of record.  38 C.F.R. § 20.704(e) 
(2003).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  The veteran contracted hepatitis C as a result of 
intravenous drug abuse.

3.  Medical evidence links the veteran's variant of porphyria 
cutanea tarda to herbicide exposure in service.


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2003).

2.  Porphyria cutanea tarda variant was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.126(a), 3.156(a), 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hepatitis and 
for a skin disorder.  In the interest of clarity, the Board 
will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant factual background, and an 
analysis of the issues on appeal.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of the October 
1999 rating decision, the August 2000 Statement of the Case, 
the July 2001 Board remand, and the December 2003 
Supplemental Statement of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to substantiate his claims.  In the 
Statements of the Case and Supplemental Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument in support of his claims.  In 
addition, the RO advised the veteran of the evidence 
necessary to support his claims and of the respective duties 
of the VA and of the veteran in obtaining that evidence in 
various letters, including those dated in April 1999, August 
2001 and July 2003.  The veteran also was specifically 
advised of the provisions of the VCAA by the RO and by the 
July 2001 Board remand.  Therefore, the Board finds that the 
rating decision, Statement of the Case, Supplemental 
Statement of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

Nevertheless, in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, the initial RO decision was made prior to the enactment 
of the VCAA.  The VA believes that this decision is incorrect 
as it applies to cases where the initial RO decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

While the notice provided to the veteran was not given prior 
to the first RO adjudication of the claim, the notice was 
provided by the RO and the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to the VA 
notices.  In addition, in response to the VA notices, the 
veteran and his representative have not indicated that there 
is any additional evidence that needs to be obtained in order 
to fairly decide his claims.  Under these circumstances, the 
Board finds that the veteran will not be prejudiced by the 
Board proceeding with a decision, and that no useful purpose 
would be served by returning this case to the RO to reissue 
notice that has already been provided.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all private and VA medical records identified by the 
veteran and his representative.  Pursuant to the Board's 
remand, the veteran was also afforded VA examinations in 
connection with his claims.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

II.  Service Connection for Hepatitis

The veteran claims that he contracted hepatitis while on 
active duty in Vietnam.  He maintains that he was exposed to 
infected blood by combatants while a member of a "kill 
team."  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim. 



A.  Legal Criteria

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  Under that statute, in the case of any 
veteran who engaged in combat with the enemy in service, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  However, the 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence as discussed above.  See 
also 38 C.F.R. § 3.304(d) (2003). 

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2003).  VA's 
General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98.

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.  

B.  Factual Background

The record confirms that the veteran engaged in combat while 
serving in Vietnam.  None of his service medical records, 
however, list a diagnosis of hepatitis or any of the risk 
factors commonly associated with hepatitis C, namely a blood 
transfusion, hemodialysis, accidental exposure while a health 
care worker, or various kinds of percutaneous exposure such 
as tattoos, body piercing, or acupuncture with non-sterile 
needles.  

The veteran was first diagnosed with hepatitis C when 
examined at Regency Health Associates in August 1999.  At 
that time, the examiner recorded the veteran's history of 
hepatitis since 1971, when he first became jaundiced.  The 
veteran admitted to IV drug abuse in the past, but not in 
Vietnam, and specifically denied high risk sexual activity, 
blood transfusions, history of liver disease, and 
occupational exposure to blood borne pathogens. 

The veteran also received VA outpatient treatment for 
hepatitis C from 2000 to 2003.  When asked about risk factors 
in August 2000, the veteran reported IV drug use in Vietnam.  
He then denied a history of blood transfusions before 1992, 
hemodialysis, a long-term steady sex partner who is HCV 
(hepatitis C virus) positive, multiple sexual partners, 
tattooing or body piercing, and employment exposure.  This 
history is consistent with a September 2002 VA psychiatric 
examination report in which the veteran reported that he 
contracted hepatitis C as a result of IV drug abuse that 
began in the Army. 

Pursuant to the Board's remand, the veteran underwent a VA 
examination in August 2003 to determine the etiology of his 
hepatitis C.  The examination report indicates that the 
examiner reviewed the claims file and interviewed the veteran 
at the time of the examination.  The examiner noted that the 
veteran was first diagnosed with hepatitis C in 1999.  He 
also noted the veteran's history of an episode involving 
acute jaundice, nausea, vomiting, and diarrhea in 1970, 
although the examiner pointed out that there was no record of 
this in the claims file.  The veteran reported intermittent 
exposure to combatant's blood while he was a member of a 
"kill team" in Vietnam.  He also reported IV drug abuse 
from 1971 until the late 1980's.  No other risk factors were 
reported.  Based on the foregoing, the examiner offered the 
following opinion:

Statistically, there is overwhelming likelihood 
that [the veteran] contracted hepatitis C through 
shared hypodermic syringes while self-injecting 
drugs over a period of perhaps eighteen years.  It 
is possible, but statistically less likely, that 
HCV was contracted via exposure to another 
combatant's blood in Viet Nam.  Exposure via this 
route would theoretically had to have been 
percutaneous (i.e. infected blood into an open 
wound on [the veteran]).  Of note, the period of 
jaundice that is described in 1971 more likely 
represents symptoms that are consistent with acute 
hepatitis B or malaria.  Acute hepatitis C is 
thought to rarely manifest itself via the symptoms 
described.  

It is important to note that the examiner also determined 
that the veteran was hepatitis B surface Ag (antigen) 
negative and had antibodies to hepatitis A (past exposure, no 
need for vaccination).  Thus, the only current diagnosis 
involved hepatitis C.

C.  Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
hepatitis.  The Board finds that the evidence indicates that 
the veteran contracted hepatitis C as a result of his 
eighteen-year history of IV drug abuse which probably began 
in service.  The only other risk factor for hepatitis C is 
the veteran's alleged exposure to blood from combatants in 
Vietnam.  However, after reviewing the claims file and 
examining the veteran, a VA examiner stated that there was an 
overwhelming statistical likelihood that the veteran 
contracted hepatitis C as a result of "shared hypodermic 
syringes while self-injecting drugs over a period of perhaps 
eighteen years."  Although the examiner acknowledged that 
infection was theoretically possible through exposure to 
another combatant's blood, it was statistically less likely 
than the veteran's eighteen-year history of IV drug abuse.  
The Board places significant probative value on this opinion, 
as it was based on a review of the entire record and has not 
been contradicted by any medical evidence.  The Court has 
held that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA examiner considered the 
veteran's theory of exposure before offering an opinion.  

The Board also notes that the veteran participated in combat, 
and therefore accepts his statements that he was exposed to 
blood during battle.  Nevertheless, the reduced evidentiary 
burden for combat veteran's under 38 U.S.C.A. § 1154(b) only 
applies to the issue of service incurrence and not to the 
nexus issue, which generally requires competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996). 

In conclusion, since the evidence shows that the veteran most 
likely contracted hepatitis C as a result of IV drug abuse, 
the Board can only conclude that the preponderance of the 
evidence is against the veteran's claim.  See 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(m), 3.301(d); VAOPGCPREC 7-99; 
VAOPGCPREC 2-98 (payment of compensation for a disability 
that is a result of a veteran's own alcohol or drug abuse is 
precluded by law.)  Despite the veteran's statements that he 
contracted hepatitis C by his exposure to blood from other 
combatants, his statements alone are insufficient to prove 
his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
In short, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies, and the appeal is denied.

III.  Service Connection for a Skin Disorder

The veteran claims that he suffers from a skin disorder as a 
result of exposure to herbicides in Vietnam.  For the reasons 
set forth below, the Board finds that the evidence supports 
the veteran's claim.  

Any veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed in 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that he or she was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).   Thus, service connection may be presumed 
for residuals of Agent Orange exposure by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam era.  38 U.S.C.A.                             
§ 1116; 38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  

The diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents consist 
of chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e) (2003).  For purposes of this section, 
the term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
2 years of the date of onset.  Id.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2003).

In this case, the record shows that the veteran served in the 
Republic of Vietnam during the Vietnam era.  Moreover, the 
veteran's skin disorder has been identified as a variant of 
porphyria cutanea tarda or pseudoporphyria.  However, the 
pertinent evidence of record does not show that the veteran 
had porphyria cutanea tarda manifest to a degree of 10 
percent within one year after the last date on which he was 
exposed to an herbicide agent during active service.  Thus, 
the provisions of the law regarding presumptive service 
connection as outlined above are not applicable in this case.  
As the evidence indicates, the diagnosis of porphyria cutanea 
tarda variant or pseudoporphyria was made many years after 
the veteran's Vietnam service.  Therefore, service connection 
for a skin disorder is not warranted on a presumptive basis 
under VA regulations pertaining to herbicide exposure. 

Nevertheless, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  For the reasons set forth below, the Board finds 
that service connection for the veteran's skin disorder is 
warranted on a direct basis. 

The veteran's service medical records made no reference to 
skin problems, and a skin disorder was not diagnosed until 
many years after service.  However, several VA medical 
professionals linked the veteran's skin disorder to herbicide 
exposure in service.  In an August 2003 report, I.S., M.D., 
stated that she had reviewed the medical records pertaining 
to the veteran's military service and recent laboratory work-
up.  She then determined that the veteran had a history of 
skin findings consistent with porphyria cutanea tarda or 
pseudoporphyria that can be associated with underlying 
hepatitis C and hemodialysis.  Dr. I.S. also stated that 
there was a potential association between this skin condition 
and exposure to dioxin, which is a known contaminant of Agent 
Orange.  Dr. I.S. then opined that the veteran's skin 
findings were likely linked to service-connected exposures.  
In a separate report, R.S., M.D. indicated that he had 
reviewed the medical records with Dr. I.S., and indicated 
that he believed that the veteran had a variant of porphyria.  
He stated that the link between dioxin and porphyria was not 
clear, but it was his opinion that despite the known links 
between the veteran's renal failure and hepatitis C and 
porphyria, there was also sufficient evidence to support an 
additional link between the veteran's herbicide exposure 
during his time in service and his porphyria.  

In light of these opinions, as well as the veteran's verified 
service in Vietnam, the Board finds that the veteran has 
presented evidence establishing that his skin disorder is 
related to herbicide exposure in service.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit-of- the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  Accordingly, service 
connection for porphyria cutanea tarda variant is hereby 
granted.


ORDER

Service connection for hepatitis is denied.

Service connection for porphyria cutanea tarda variant is 
granted. 



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



